TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00347-CV



                                         T. W., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


        FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
      NO. 17-0049-CPSC1, THE HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant T. W. filed his notice of appeal on May 17, 2018. The appellate record

was complete June 1, 2018, making appellant’s brief due June 21, 2018. On June 20, 2018,

counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion in part and order counsel to file appellant’s

brief no later than July 11, 2018. If the brief is not filed by that date, counsel may be required to

show cause why she should not be held in contempt of court.

               It is ordered on June 21, 2018.



Before Chief Justice Rose, Justices Goodwin and Field